IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10131
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JIMMY LEE DIXON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:97-CR-84-1
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Jimmy Lee Dixon has moved for

leave to withdraw in this criminal appeal following a remand for

resentencing and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Dixon has not filed a response

to counsel’s motion.   Our independent review of the brief and the

record discloses no nonfrivolous issue for appeal.     Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10131
                                -2-

from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.